Exhibit 10.1
 
Date: October  , 2013


Cala Energy Corp.
777 S. Post Oak Lane
One Riverway
Suite 1700
Houston, TX 77056
Re:  Stock Purchase Agreement


Ladies and Gentlemen:


The undersigned (the “Purchaser”) hereby agrees to purchase the number of Shares
(the “Shares”) of  common stock, par value $.001 per share (“Common Stock”), of
Cala Energy Corp., a Nevada corporation (the “Company”), as are set forth on the
signature page of this Agreement, at a purchase price of US$0.02 per share. The
total purchase price (the “Purchase Price”) for the Shares is set forth on the
signature page of this Agreement.
 
1.      The Purchaser shall pay the Purchase Price contemporaneously with the
execution of this Agreement by wire transfer of the Purchase Price to the
Company in accordance with wire transfer instructions provided by the
Company.  The Company will instruct its transfer agent to issue the Shares to
the Purchaser as promptly as possible after the receipt of the Purchase Price.
 
2.      The Shares are being offered pursuant to a private placement (the
“Private Placement”) of up to 12,500,000 shares of Common Stock to accredited
investors at a purchase price per Share of $0.02 per share.  There is no minimum
number of shares of Common Stock which must be sold.  Accordingly, in purchasing
Shares, the Purchaser understands that it is possible that no shares of Common
Stock will be sold in the Private Placement other than shares previously sold by
the Company and the Shares being purchased by the Purchaser.
 
3.      The Company represents and warrants to the Purchaser that the issuance
of the Shares has been duly authorized and, when issued pursuant to this
Agreement upon payment of the Purchase Price, will be validly issued, fully paid
and non-assessable.
 
4.      The Purchaser hereby represents, warrants, covenants and agrees as
follows:
 
(a)      The Purchaser understands that the offer and sale of the Shares is
being made only by means of this Agreement.  The Purchaser understands that the
Company has not authorized the use of, and the Purchaser confirms that he is not
relying upon, any other information, written or oral, other than material
contained in this Agreement and in material that has been publicly filed with
the Securities and Exchange Commission (the “Commission”).  The Purchaser is
aware that the purchase of the Shares involves a high degree of risk and that
the Purchaser may sustain, and has the financial ability to sustain, the loss of
his entire investment, understands that no assurance can be given that the
Company will be profitable in the future, that the Company is not engaged in any
business activity and is a shell corporation, as defined in Rule 12b-2 of the
Commission under the Securities Exchange Act of 1934, as amended, and,
accordingly, the sale or other transfer of the Shares is restricted pursuant to
paragraph (i)_of Rule 144 (“Rule 144”) of the Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), that the Company will
need additional financing and that if the Company fails to raise additional
funds when required it would not be able to engage in its proposed business or
any other business.  Furthermore, in subscribing for the Shares, the Purchaser
acknowledges that he is not relying upon any projections or any statements of
any kind relating to future revenue, earnings, operations or cash flows  in
purchasing the Shares.  The Purchaser further understands that the Purchase
Price was determined by the Company and does not bear any relationship to any
indicia of value and that the Company has recently sold shares of Common Stock
at a price of $0.005 per share.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      The Purchaser represents to the Company that the Purchaser is an
accredited investor within the meaning of Rule 501 of the Commission under the
Securities Act and he understands the meaning of the term “accredited
investor.”  The information set forth in Exhibit A is true and correct in all
respects.  The Purchaser further represents that the Purchaser has such
knowledge and experience in financial and business matters as to enable the
Purchaser to understand the nature and extent of the risks involved in
purchasing the Shares.  The Purchaser is fully aware that such investments can
and sometimes do result in the loss of the entire investment.  The Purchaser has
engaged his own counsel and accountants to the extent that she deems it
necessary.  The Purchaser understands that the Company is relying upon the
Purchaser’s representations and warranties set forth in this Section 4 and in
the Purchaser’s responses in Exhibit A to this Agreement, as well as the
Purchaser’s preexisting relationship with Terry Butler, the Company’s chief
executive officer.
 
(c)      The Purchaser is acquiring the Shares pursuant to this Agreement for
investment and not with a view to the sale or distribution thereof, for the
Purchaser’s own account and not on behalf of others; has not granted any other
person any interest or participation in or right or option to purchase all or
any portion of the Shares; is aware that the Shares are restricted Shares within
the meaning of Rule 144, and may not be sold or otherwise transferred other than
pursuant to an effective registration statement or an exemption from
registration; and understands and agrees that the certificates for the Shares
shall bear the Company’s standard investment legend.  The Purchaser understands
the meaning of these restrictions.
 
(d)      The Purchaser will not transfer any Shares except in compliance with
all applicable federal and state securities laws and regulations, and, in such
connection, the Company may request an opinion of counsel reasonably acceptable
to the Company as to the availability of any exemption.
 
(e)      The Purchaser represents and warrants that no broker or finder was
involved directly or indirectly in connection with the Purchaser’s purchase of
the Shares pursuant to this Agreement.  The Purchaser shall indemnify the
Company and hold it harmless from and against any manner of loss, liability,
damage or expense, including fees and expenses of counsel, resulting from a
breach of the Purchaser’s warranty contained in this Section 4(e).
 
(f)      The Purchaser understands that he has no registration rights with
respect to the Shares, except as expressly set forth in Section 5.
 
(g)      The Purchaser is a citizen and resident of the state set forth with the
Purchaser’s address on the signature page of this Agreement.  The Purchaser
understands that the Company will rely on this representation in its filings
under federal and state securities laws.
 
(h)      The Purchaser acknowledges and agrees that the Company will refuse to
register any transfer of the Shares not made in accordance with the provisions
of Rule 144, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act and in accordance with applicable state
Shares laws.
 
(i)      The Purchaser is acquiring the Shares for investment only and not with
a view to resale or distribution and, in particular, the Purchaser has no
intention to distribute either directly or indirectly any of the Shares.  The
Purchaser is acquiring the Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Shares.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(j)      No person has made to the Purchaser any written or oral
representations:
 
(i)           that any person will resell or repurchase any of the Shares;
 
(ii)          that any person will refund the Purchase Price of any of the
Shares;
 
(iii)         as to the future price or value of any of the Shares; or
 
(iv)         that any of the Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.
 
(k)           The Purchase Price was not and is not directly or indirectly
derived from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by Office of Foreign Assets
Control (“OFAC”) prohibit, among other things, the engagement in transactions
with, and the provision of services to, certain foreign countries, territories,
entities and individuals.  The lists of OFAC prohibited countries, territories,
persons and entities can be found on the OFAC website at
http://www.treas.gov/ofac.  In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.
 
(l)           To the best of Purchaser’s knowledge, none of: (i) Purchaser; (ii)
any person controlling or controlled by Purchaser; (iii) any person having a
beneficial interest in the Lender; or (iv) any person for whom Purchaser is
acting as agent or nominee in connection with the purchase of the Shares:
 
(i)           is a country, territory, individual or entity named on an OFAC
list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Borrower may not accept any amounts from a prospective lender
if such prospective lender cannot make the representation set forth in the
preceding paragraph.  The Lender agrees to promptly notify the Borrower should
the Lender become aware of any change in the information set forth in these
representations; or
 
(m)           is a senior foreign political figure1, or any immediate
family2 member or close associate3 of a senior foreign political figure, as such
terms are defined in the footnotes below.
 
(n)           Purchaser is not affiliated with a non-U.S. banking corporation.
 
                                                             
1 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.


2 The “immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.
 
3 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(o)           Purchaser’s address set forth on the signature page is Purchaser’s
true and correct address.
 
(p)           Purchaser understands that the Company is relying upon the truth
and accuracy of, and Purchaser’s compliance with, the representations,
warranties and agreements of Purchaser set forth herein and Purchaser
acknowledges that he is not relying on any representation or warranty by the
Company except as expressly set forth in this Agreement.
 
5.           Purchaser shall have the following registration rights with respect
to the Shares.
 
(a)      As used in this Section 5, the following words shall have the meanings
set forth below:
 
(i)           “Holders” shall mean holders of Registrable Shares whose shares
are included in a Registration Statement.
 
(ii)          “Registrable Shares” shall mean and include the shares of Common
Stock issued as part of the Private Placement, including the Shares; provided,
however, that shares of Common Stock will cease to be Registrable Shares when
(A) they have been effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, (B) they are or
may be freely traded without registration pursuant to Rule 144, or (C) they have
been otherwise transferred and new certificates for them not bearing a
restrictive legend have been issued by the Company and the Company shall not
have “stop transfer” instructions against them.
 
(iii)          “Registration Expenses” shall mean all expenses incident to the
Company’s performance of or compliance with its obligations under this
Agreement, including, without limitation, all registration, filing, listing,
stock exchange and FINRA fees, all fees and expenses of complying with state
Shares or blue sky laws (including fees, disbursements and other charges of
counsel for the underwriters only in connection with blue sky filings), all word
processing, duplicating and printing expenses, messenger and delivery expenses,
the fees, disbursements and other charges of counsel for the Company and of its
independent public accountants, including the expenses incurred in connection
with “cold comfort” letters required by or incident to such performance and
compliance, any fees and disbursements of underwriters customarily paid by the
issuer of Shares, but excluding from the definition of Expenses underwriting and
discounts and brokerage commissions and applicable transfer taxes, if any, or
legal and other expenses incurred by any sellers, which discounts, commissions,
transfer taxes and legal and other expenses shall be borne by the seller or
sellers of Registrable Shares in all cases.
 
(iv)         “Registration Statement” shall mean the Registration Statement
filed pursuant to Section 4(b)(i) of this Agreement.
 
(v)           “Rule 415” means Rule 415 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.
 
(vi)          “Rule 424” means Rule 424 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(vii)          “SEC Guidance” means (i) any publicly-available written or oral
guidance, comments, requirements or requests of the Commission staff as well as
comments from the Commission with respect to the Registration Statement, and
(ii) the Securities Act.
 
(b)      The Company shall prepare and use its commercially reasonable efforts
to file the Registration Statement not later than December 31, 2013. The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective by the Commission as soon as possible after
filing.  The Registration Statement shall cover such number of Registrable
Shares as the Purchaser shall elect by written notice to the Company, and absent
such election, covering the sale of all of the Registrable Shares owned by the
Purchaser.  The Purchaser understands, because the Company is presently a shell
corporation, there may be significant delays in obtaining the effectiveness of
the Registration Statement as a result of comments which may be raised by the
Commission.  Subject to SEC Guidance on the number of Shares which may be
registered pursuant to Rule 415, nothing contained in this Agreement shall be
deemed to limit the number of Registrable Shares to be registered by the Company
hereunder. The Purchaser understands that the Commission may limit the number of
Registrable Shares which may be sold pursuant to the Registration Statement.  As
a result, if the Company is not able to include in the Registration Statement
all of the Registrable Shares which the Purchaser and other purchasers in the
Private Placement propose to sell, , other than as a result of the election by
the Holder thereof not to have Registrable Shares included in the Registration
Statement (unless such election was made with a view to meeting the SEC Guidance
relating to Rule 415), the Company shall be required to promptly file a separate
registration statement relating to such Registrable Shares which then remain
unregistered, subject to the SEC Guidance on the earliest day on which such
Registration Statement may be filed. The provisions of this Agreement shall
relate to any such separate registration statement as if it were an amendment to
the Registration Statement.  The Company shall use its commercially reasonable
efforts to keep the Registration Statement current and effective for a period of
nine months from the effective date or such later period as Registrable Shares
may be sold pursuant to the Registration Statement without the requirement that
the financial statements be updated.
 
(c)      The Company may delay the filing of the Registration Statement for an
Excusable Reason.  An “Excusable Reason” means the occurrence of negotiations
with respect to a material agreement prior to either the announcement of the
execution of the agreement or the termination of the negotiations with respect
to such proposed agreement and other similar material corporate events to which
the Company is a party or expects to be a party if, in the reasonable judgment
of the Company, disclosure of the negotiations or other event would be adverse
to the best interests of the Company provided that the Company is continuing to
treat such negotiations as confidential and provided further that the period
during which the Company is precluded from filing the registration statement (or
suspended the use of an effective registration statement) as a result thereof
has not exceeded thirty (30) trading days in the aggregate, and provided further
that the Company shall not be permitted to avoid filing a registration statement
(or to suspend the use of an effective registration statement) for an Excusable
Reason more than twice in any one-year period. An Excusable Reason shall also
include acts of God and closure of the Commission.
 
(d)      The Company will pay all Registration Expenses in connection with the
Registration Statement.
 
(e)      The Company will notify each Holder of Registrable Shares covered by
the Registration Statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material facts required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of the Holders of Registrable
Shares promptly prepare and furnish to such Holder of Registrable Shares a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(f)      Purchaser shall furnish the Company with such information regarding the
Purchaser and the distribution of the Purchaser’s Registrable Shares as the
Company may from time to time reasonably request in writing.  In this
connection, the Purchaser shall
 
(i)       furnish the information as to any shares of Common Stock or other
Shares of the Company owned by the Holder, the Holder’s proposed plan of
distribution, any relationship between the Holder and the Company and any other
information which the Company reasonably requests in connection with the
preparation of the registration statement and update such information
immediately upon the occurrence of any events or condition which make the
information concerning the Seller inaccurate in any material respect;
 
(ii)      not sell any Registrable Shares pursuant to the registration statement
except in the manner set forth in the Registration Statement;
 
(iii)     comply with the prospectus delivery requirements and the provisions of
Regulation M of the Commission pursuant to the Securities Act to the extent that
such regulation is applicable to the Holder;
 
(iv)     not sell or otherwise transfer or distribute any Registrable Shares if
the Holder possesses any material nonpublic information concerning the Company.
 
(v)      upon receipt of any notice from the Company of the occurrence of any
event of the kind described in Section 5(e) of this Agreement, Purchaser will
forthwith discontinue any disposition of Registrable Shares pursuant to the
Registration Statement until Purchaser’s receipt of the copies of the
supplemented or amended prospectus contemplated by said Section 5(e) and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus relating to such Registrable Shares current at the time of
receipt of such notice.
 
(g)      In the event of any registration of any Shares of the Company under the
Securities Act, the Company will, and hereby does agree to indemnify and hold
harmless the Holder of any Registrable Shares covered by such Registration
Statement, its directors and officers, each other Person who participates as an
underwriter in the offering or sale of such Securities and Each other Person, if
any, who controls such Holder or any such underwriter within the meaning of the
Securities Act against any losses, claims, damages or liabilities, joint or
several, to which such Holder or any such director or officer or underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such Shares
were registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such Holder and each such
director, officer, underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding, provided that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability, (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by such Holder or underwriter stating that it is for
use in the preparation thereof and, provided further that the Company shall not
be liable to any Person who participates as an underwriter in the offering or
sale of Registrable Shares or to any other Person, if any, who controls such
underwriter within the meaning of the Securities Act, in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of such Person’s failure to send or give
a copy of the final prospectus, as the same may be then supplemented or amended,
within the time required by the Securities Act to the Person asserting the
existence of an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of
Registrable Shares to such Person if such statement or omission was corrected in
such final prospectus or an amendment or supplement thereto. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any such director, officer, underwriter or
controlling person and shall survive the transfer of such Shares by such Holder.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(h)      Purchaser agrees that, as a condition to including any of Purchaser’s
Registrable Shares in any registration statement filed pursuant to this
Agreement, the Purchaser will indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 5(g)) the Company, each director
of the Company, each officer of the Company and each other Person, if any, who
controls the Company within the meaning of the Securities Act, with respect to
any statement or alleged statement in or omission or alleged omission from such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, if such
statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to the
Company through an instrument duly executed by such Holder of Registrable Shares
specifically stating that it is for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement. Any such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of such Shares by the Investor. The indemnification by the Investor shall be
limited to fifty thousand dollars ($50,000).
 
(i)      Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in
Section 5(g) and Section 5(h), such indemnified party will, if  claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action, provided that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 5(g) and Section 5(h),
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any such action is brought against an
indemnified party, unless in such reasonable judgment of counsel to the
indemnified party, a conflict of interest, as hereinafter defined, between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that the indemnifying party may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability, or a covenant not to sue, in respect to such claim or litigation.
No indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.  If the
defendants in any action covered by this Section 5(i) include both the
indemnified party and the indemnifying party and counsel for the indemnified
party shall have reasonably concluded that there may be reasonable defenses
available to it which are different from or additional to those available to the
indemnifying party or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party
(collectively, a “conflict of interest”), the indemnified parties, as a group,
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party.  Such counsel
shall be selected by the Holders of a majority of the shares of Common Stock
having an indemnity claim against the Company, whether pursuant to this
Agreement or any other agreements which provide such or similar indemnity.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(j)      The indemnification required by Section 5(g) and Section 5(h) shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.
 
(k)      If the indemnification provided for in Section 5(g) and Section 5(h) is
unavailable to an indemnified party in respect of any expense, loss, claim,
damage or liability referred to therein, then each indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such expense, loss, claim,
damage or liability (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Holder of
Registrable Shares or underwriter, as the case may be, on the other from the
distribution of the Registrable Shares or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Holders of Registrable Shares or underwriter, as the case may be, on the other
in connection with the statements or omissions which resulted in such expense,
loss, damage or liability, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Holder of Registrable Shares or underwriter, as the case may be, on the
other in connection with the distribution of the Registrable Shares shall be
deemed to be in the same proportion as the total net proceeds received by the
Company from the initial sale of the Registrable Shares by the Company to the
purchasers bear to the gain, if any, realized by all selling Holders
participating in such offering or the underwriting discounts and commissions
received by the underwriter, as the case may be. The relative fault of the
Company on the one hand and of the Holder of Registrable Shares or underwriter,
as the case may be, on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company, by the Holder of Registrable Shares or by the underwriter and the
parties’ relative intent, knowledge, access to information supplied by the
Company, by the Holder of Registrable Shares or by the underwriter and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission, provided that the foregoing
contribution agreement shall not inure to the benefit of any indemnified party
if indemnification would be unavailable to such indemnified party by reason of
the provisions contained herein, and in no event shall the obligation of any
indemnifying party to contribute under this Section 6.6 exceed the amount that
such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for hereunder had been available
under the circumstances.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(l)      The Company and the Purchaser and the other Holders of Registrable
Shares agree that it would not be just and equitable if contribution pursuant to
Section 5(k) were determined by pro rata allocation (even if the Holders of
Registrable Shares and any underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 5(k). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 5(k) shall be deemed to include, subject to
the limitations set forth herein, any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.
 
(m)      Notwithstanding the provisions of Section 5(k) or Section 5(l), no
Holder of Registrable Shares or underwriter shall be required to contribute any
amount in excess of the amount by which (i) in the case of any such Holder, the
net proceeds received by such Holder from the sale of Registrable Shares in the
applicable Registration Statement or (ii) in the case of an underwriter, the
total price at which the Registrable Shares purchased by it and distributed to
the public were offered to the public exceeds, in any such case, the amount of
any damages that such Holder or underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
6.            (a)      This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof, superseding any and all prior
or contemporaneous oral and prior written agreements, understandings and letters
of intent.  This Agreement may not be modified or amended nor may any right be
waived except by a writing which expressly refers to this Agreement, states that
it is a modification, amendment or waiver and is signed by all parties with
respect to a modification or amendment or the party granting the waiver with
respect to a waiver.  No course of conduct or dealing and no trade custom or
usage shall modify any provisions of this Agreement.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
 
(b)      All notices provided for in this Agreement shall be in writing signed
by the party giving such notice, and delivered personally or sent by overnight
courier, mail or messenger against receipt thereof or sent by registered or
certified mail, return receipt requested, or by facsimile transmission or
similar means of communication if receipt is confirmed.  Notices shall be deemed
to have been received on the date of delivery or attempted personal delivery if
sent by registered or certified mail, by messenger or by an overnight courier
services which provides evidence of delivery or attempted delivery, of if sent
by telecopier or e-mail, upon the date of receipt provided that receipt is
acknowledge by the recipient.  Notices shall be sent to the Purchaser at his
address set forth on the signature page of this Agreement and to the Company at
the address set forth at the beginning of this Agreement to the attention of the
person who executed this Agreement on behalf of the Company, with a copy of any
notice to the Company to be sent to Ellenoff Grossman & Schole LLP, 150 East
42nd Street, New York, New York 10017, Attention Asher S. Levitsky P.C.,
telecopier: (646) 895-7182, e-mail: alevitsky@egsllp.com.  Any party may, by
like notice, change the address, person, telecopier number or e-mail to which
notice shall be sent.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)      This Agreement shall be governed and construed in accordance with the
laws of the State of New York applicable to agreements executed and to be
performed wholly within such State, without regard to any principles of
conflicts of law.  Each of the parties hereby (i) irrevocably consents and
agrees that any legal or equitable action or proceeding arising under or in
connection with this Agreement may be brought in the federal or state courts
located in the County of New York in the State of New York, (ii) by execution
and delivery of this Agreement, irrevocably submits to and accepts the
jurisdiction of said courts, (iii) waives any defense that such court is not a
convenient forum, and (iv) consent that any service of process  may be made (x)
in the manner set forth in Section 6(b) of this Agreement (other than by
telecopier or e-mail), or (y) by any other method of service permitted by law.
 
(d)      This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 
(e)      This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same document.
 
(f)      The representations, warranties and covenants set forth in this
Agreement or in any other writing delivered in connection therewith shall
survive the issuance of the Shares.
 
Please confirm your agreement with the foregoing by signing this Agreement where
indicated.                
 

   
Very truly yours,
Number of Shares Subscribed for:                                               
       
Total Purchase Price: $                     
   
 
 
By: 
   
Name:
   
Title:

 
Address:                                                                                                                     
 
Telecopier
Number:                                                               
 
e-mail:                                                                           
 
Official ID No.:                                                                
 
[Please attach a copy of the official ID with picture]
 
Accepted this    th day of October, 2013
 
CALA ENERGY CORP.


By:
     
Terry Butler, CEO
 

e-mail: terry@calaenergycorp.com
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
ACCREDITED INVESTOR CERTIFICATION
FOR PURPOSES OF REGULATION D
UNDER THE SECURITIES ACT
 
Purchaser hereby represents and warrants and certifies, under penalties of
perjury, that Purchaser is an Accredited Investor as defined under Regulation D
(the “Regulation D”) of the Securities Act of 1933, as amended (the “Securities
Act”), because Purchaser is:  [check all applicable sections]
 
(a)
o
A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
(b)
o
A broker or dealer registered pursuant to Section 15 of the Shares Exchange Act
of 1934;

 
(c)
o
An insurance company as defined in Section 2(a)(13) of the Securities Act;

 
(d)
o
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 
(e)
o
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
(f)
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
(g)
o
An employee benefit plan within the meaning of ERISA (i) if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or (ii) if the employee benefit plan has total
assets in excess of $5,000,000, or (iii) if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 
(h)
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
(i)
o
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of making this investment, with total assets in excess
of $5,000,000;

 
(j)
o
A director, executive officer, or general partner of the Company;

 
(k)
o
A natural person whose individual net worth or joint net worth with Purchaser’s
spouse, at the time of this purchase exceeds $1,000,000 (PLEASE NOTE:  In
calculating net worth, you include all of your assets (other than your primary
residence), whether liquid or illiquid, such as cash, stock, Shares, personal
property and real estate based on the fair market value of such property MINUS
all debts and liabilities (other than indebtedness secured by your primary
residence, up to the estimated fair market value of the primary residence,
unless the borrowing occurs in the 60 days preceding the purchase of the Class A
Shares and is not in connection with the acquisition of the primary residence.
In such cases, the debt secured by the primary residence must be treated as a
liability in the net worth calculation.).  In the event any incremental mortgage
or other indebtedness secured by your primary residence occurs in the 60 days
preceding the date of the purchase of the Class A Shares, the incremental
borrowing must be treated as a liability and deducted from your net worth even
though the value of your primary residence will not be included as an asset. 
Further, the amount of any mortgage or other indebtedness secured by your
primary residence that exceeds the fair market value of the residence should
also be deducted from your net worth);

 
(l)
o
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with Purchaser’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 
(m)
o
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; or

 
(n)
o
An entity in which all of the equity owners are accredited investors.

 
 
A-1

--------------------------------------------------------------------------------